Citation Nr: 0612014	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-18 655	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic respiratory 
disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran had active service from June 1965 to August 1968, 
including service in Vietnam.  

A May 2004 decision of the Board of Veterans' Appeals (Board) 
granted service connection for post-traumatic stress disorder 
and remanded the issue currently on appeal to the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO) for additional development.


FINDING OF FACT

Competent medical evidence does not reveal that the veteran 
has respiratory disability that is causally related to his 
military service, to include herbicide exposure in service.


CONCLUSION OF LAW

Respiratory disability was not incurred as a result of 
military service, to include exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
June 2005, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
No additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a nexus 
opinion on whether the disability at issue is related to the 
veteran's military service, to include his exposure to 
herbicides, was obtained in July 2005.  The Board concludes 
that all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his December 2003 videoconference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  



Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2005).



Analysis

In this case, the veteran claims that he developed a lung 
disability as a result of exposure to herbicides in service.  
The evidence of record reveals that the veteran served in 
Vietnam.  Under 38 U.S.C.A. § 1116(f), he is therefore 
presumed to have been exposed to herbicide agents.  However, 
the medical evidence of record does not show a current 
diagnosis of a presumptive disorder under 38 C.F.R. 
§ 3.309(e).  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  Id. 
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Despite the veteran's contention that he has had a 
respiratory disability since service, no pertinent 
abnormality was shown in service or on postservice 
examinations in February and November 1969.  In fact, the 
initial post service medical evidence of a respiratory 
problem was not until chronic obstructive pulmonary disease 
was diagnosed in private treatment records dated in December 
2000, which is many years after service discharge.  A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, there is no competent medical evidence of 
record that links any respiratory disability to the veteran's 
military service or to herbicide exposure during such 
service.  An examiner concluded on VA examination in July 
2005, which included review of the claims file, that the 
veteran's respiratory disability was secondary to his long 
history of cigarette smoking.  As there is no evidence which 
provides the required nexus between military service and the 
currently diagnosed respiratory disorder, service connection 
for a respiratory disability, to include as due to exposure 
to herbicides, is not warranted.  

To the extent that the veteran himself contends that he has a 
respiratory disability due to service or to service exposure 
to herbicides, including in his testimony at his December 
2003 videoconference hearing, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on 

medical matters such as diagnosis, date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Consequently, 
the veteran's statements are not competent medical evidence.

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as there is no evidence that 
relates the veteran's current respiratory disorder to his 
military service, the preponderance of the evidence is 
against the his claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for respiratory disability, to include as 
due to exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


